                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL STREETER,

                 Plaintiff,                             4:18CV3077

     vs.
                                                            ORDER
SAEILO, INC.,

                 Defendant.


     After conferring with counsel,

     IT IS ORDERED:

     1)    As requested by the parties, this case is referred to mediation before
           the following mediator selected by the parties.

                 Michael G. Mullin
                 KUTAK, ROCK LAW FIRM - OMAHA
                 1650 Farnam Street
                 Omaha, NE 68102-2186
                 (402) 346-6000
                 Fax: (402) 346-1148
                 Email: michael.mullin@kutakrock.com

     2)    Pending completion of the mediation, the deposition, summary
           judgment motion, and Daubert motion deadlines are stayed.
           Defendant’s expert disclosure deadline remains May 20, 2019.

     3)    Except as otherwise provided herein, all parties and their counsel
           and any insurance company having an interest shall personally
           attend all mediation sessions scheduled by the mediator. At least
           one person from each party and insurance company shall have full
           settlement authority. Such persons and entities are further ordered
           to prepare for and participate in the mediation in accordance with the
           Plan and in objective good faith.

     4)    In preparing for the mediation, counsel shall:
     a.    Confer with their respective clients to assure compliance with
           paragraph 3 and 5 of this order;

     b.    Confer with opposing counsel to:

           i.    Disclose and resolve any problematic circumstances
                 that might give rise to a contention of lack of full
                 settlement authority or a lack of objective good faith;

           ii.   Exchange proposals for settlement, in accordance with
                 paragraph 5, below; and

     c.    Submit to the mediator a brief (limited to no more than four
           pages absent the mediator’s consent to a longer submission)
           summary of the case, the client’s attitude toward settlement,
           the history of the parties’ prior settlement negotiations, the
           client’s reasons, other than money, to seek settlement, and
           any other materials requested by the mediator, such as
           discovery materials and/or case citations. A copy need not be
           given opposing counsel.

5)   Prior to the mediation, counsel shall exchange proposals for
     settlement and discuss their clients’ respective aims in settlement.
     If, as a result of such discussions, counsel for any party is of the
     view that the parties’ positions and interests are so divergent that
     settlement of the dispute is not realistically possible, counsel shall
     seek a telephone conference with the undersigned and opposing
     counsel to determine whether the mediation should be cancelled.
     This telephone conference must be arranged in sufficient time to
     avoid incurring expenses by the parties, representatives, and
     counsel in attending the mediation session, ordinarily at least three
     working days before scheduled mediation. Even if the mediation is
     cancelled, the parties may be responsible for those expenses
     already incurred by the mediator in accordance with paragraph 8,
     below.

6)   The parties and counsel are reminded that the court may impose
     sanctions, including dismissal of a claim or defense, monetary
     sanctions, or such other sanctions as may be authorized by Fed. R.
     Civ. P. 16(f), should the parties, their counsel, or those required to
     attend the mediation under this order fail to comply with this order in
     objective good faith.



                                 2
      7)    Any objection to this order shall be filed within seven days and shall
            comply with paragraph 3(f) of the Plan. A copy shall be served on
            the mediator.

      8)    The cost of the mediation shall be borne by the mediating parties at
            the rate established by the mediator. Unless otherwise agreed, the
            plaintiff or plaintiffs shall pay one-half of the mediation fee, and the
            mediating parties shall pay equal shares to the mediation fee. If a
            party is unable to pay the costs of mediation, any application to incur
            such expenses with reimbursement from the Federal Practice Fund
            must be filed before with the mediation session. Judgment for the
            mediator may be entered for payment of fees or expenses, whether
            or not the mediation is successful, without advance notice if fees or
            expenses are not timely paid.

      9)    A telephonic conference with the undersigned magistrate judge will
            be held on July 22, 2019 at 10:00 a.m. to discuss further case
            progression. 1 Counsel shall use the conferencing instructions
            assigned to this case, (see Filing No. 22), to participate in the call.

      10)   The Clerk is directed to provide a copy of this order to all counsel of
            record and unrepresented parties, and to the mediator designated
            by the parties, enclosing with the latter a copy of the relevant
            pleadings and the docket sheet for this case which lists the names of
            the parties and counsel of record.

      May 1, 2019

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




      1
        This conference call will be cancelled if, prior to the call, counsel advise
the court that the case is settled.

                                         3
